DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The specific recitation of claim 1, particularly (lines 19-25) has been reviewed in combination with all other features from the base claim and constitutes the allowable subject matter. Examiner has determined that although Shiroishi 2011/0149545 (the closest prior art) teaches “a pair of first ribs stand on the predetermined inner surface so as to extend parallel to each other with a first predetermined space provided between the first ribs,” the art does not teach the ribs further including: first inclined surface(s) facing each other from the first facing side surfaces, that is further in continuous contact with a corresponding part of an outer surface of the electrically conductive elastic member (see Fig 4 of Applicant’s Drawing for visual illustration). This deficiency was still not cured by other analogous art such as Reich 2020/0357363, Fig 2d or Ikuta 2016/0118753, Fig 3, for example. As such, after careful .

Claims 1-7 are allowed.
After careful reconsideration and reasons as stated above, examiner has determined that the specific teaching of claim 1, i.e., “first inclined surface(s) facing each other from the first facing side surfaces, that is further in continuous contact with a corresponding part of an outer surface of the electrically conductive elastic member,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 2-7 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shiroishi 2011/0149545 Figs 2-3; Reich 2020/0357363, Fig 2d; Ikuta 2016/0118753, Fig 3; Matsuzaki 5,142,101 Figs 3-4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
March 12, 2021